DETAILED ACTION
1.	This communication is a first office action, non-final rejection on the merits.  Claims 1-22, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 07/19/2021 but claims the benefit of U.S. application number 16/856657 filed on 04/23/2020 and U.S. provisional application number 62/837250 filed on 04/23/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/24/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Double Patenting
4.       Claims 1-22 rejected on the ground of nonstatutory double patenting over claims 1-22 of U.S. Patent No. 11066077 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
6.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.       Claims 1-3, 7-18 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ziegler (US 20100039247 A1) (hereinafter Ziegler) in view of Ehrman (US 20090099897 A1) (hereinafter Ehrman).

               Regarding claim 1, Ziegler discloses a computer-implemented process for cadenced operator interaction in an industrial environment (Fig.1), the process comprising:
 loading into memory (para 24, FIG. 15, processor and memory of a wireless communications interface controller) an interaction profile that characterizes an operator action that is implemented while operating an industrial vehicle (para 161, operator's profile  used to select appropriate language of commands, operator messages, etc., para 160, operators profiles where system periodically display time it takes operators to perform certain tasks, instructions, reminders, etc.), the interaction profile having: 
a rule defining a measure of performance associated with the operator action (para 169, FIG. 12, "performance tuning" utilized as a way to rank authorized and licensed/certified operators, para 162, system reconfigured, seat height, seat angle, seat position, control macros, performance characteristics and other parameters); and 
a target response to the measure of performance (para 169, FIG. 12, "performance tuning" utilized as a way to rank authorized and licensed/certified operators); 
loading into memory, a cadence, where the cadence defines an interval between interactions associated with the operator action of the interaction profile (para 170, number of ranking systems provided to implement for performance tuning); and 
performing ongoing monitoring by: monitoring information electronically collected by the industrial vehicle (para 171, operator performance/usage/capability information into a determination of performance ranking); and 
performing, responsive to detecting first data within the monitored information corresponding to the operator action (para 67, vehicle configured to implement a function in response to detecting a predetermined event, para 199,  control of performance may be altered in response to provides an appropriate work environment for the user): 
applying select components of the monitored information against the rule to define a performance response (para 94, operator respond to checklist items and record appropriate results via controls, para 113, The response to checklist item is recorded at 176, along with optional timestamps and other metadata); 
generating performance feedback based upon a comparison of the performance response to the target response (para 160, system provide statistics and/or other feedback on operator improvements, para 173, vehicle to perform a predetermined action in response to receiving a command, para 192, device 38 provide feedback to indicate proper activities are being performed correctly).
Ziegler specifically fails to disclose saving the performance feedback in a profile history; 
detecting, based upon the cadence, whether an observation event is due; and 
communicating a message of the industrial vehicle based upon the profile history at a time established by the cadence.
In analogous art, Ehrman discloses saving the performance feedback in a profile history (para 88, system communicate data may be determined by current operating conditions and/or predetermined rules and system parameters, para 192, At step 2310, information of the impact, including time, impact level, impact duration, impact profile, impact angle, stored as a dataset); 
detecting, based upon the cadence, whether an observation event is due (para 237, system use  employing a timer based event for submitted requests); and 
communicating a message of the industrial vehicle based upon the profile history at a time established by the cadence (para 194, system 115 trigger a notification and communicate business rule and trigger one or more events, such as preventing the operator, para 245,  At 2901 a trigger event  cause work request assignment engine 280).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of monitoring operation of a vehicle detects an application of force to the vehicle and a change of momentum of the vehicle is calculated disclosed by Ziegler to assign a task associated with the work request to the next available operator based on a variety of heuristic  as taught by Ehrman to include datasets used by a supervisor or operator who enters new data or edits existing data to download to the asset communicator(s) and forming data records based on events or based on receiving data from an operator interfacing with the asset communicator [Ehrman, paragraph 0082].
Regarding claim 2, Ziegler discloses the process of claim 1, wherein loading into memory the interaction profile, comprises: defining the operator action as an operation using a remote control feature of the industrial vehicle; defining a start action and an end action of a pattern characterizing an operator interacting with the remote control feature of the industrial vehicle (para 161, operator's profile  used to select appropriate language of commands, operator messages, etc., para 160, operators profiles where system periodically display time it takes operators to perform certain tasks, instructions, reminders, etc.); and defining the rule as at least one of a travel distance limit or an operator presence on the industrial vehicle, while using the remote control feature (para 121, analyzing operations performed, distance traveled and changes implemented in workflow to maximize operational efficiencies, para 133, calculation from distance traveled or to be developed speed sensing arrangement).
Regarding claim 3, Ziegler discloses the process of claim 1, wherein loading into memory the interaction profile, comprises: defining the operator action as an operation driving the industrial vehicle; defining a start action and an end action of a pattern characterizing an operator interacting with at least one control of the industrial vehicle to drive the industrial vehicle (para 158, customizing operation of a component of materials handling vehicle according to any number and/or type of operator-defined preferences); and defining the rule as a function of at least one of travel speed, travel distance, acceleration, or braking (para 71,  if vehicle speed, load, or other measurable parameter exceeds a threshold or other defined condition, then specific data gathered, collected, assembled, etc. into an event report).
Regarding claim 7, Ziegler discloses the process of claim 1, wherein loading into memory, the cadence, comprises loading an operator-specific cadence, where the cadence defines an interval between interactions associated with the operator action of the interaction profile that is based upon time (para 75, system builds, modifies, maintains lists based upon detection of predetermined events -status of operators and based upon predetermined intervals, or based upon other conditions or circumstances, para 97, Based upon a predetermined interval, the checklist items may be altered at 154).
Regarding claim 8, Ziegler discloses the process of claim 1, wherein loading into memory, the cadence, comprises loading an operator-specific cadence, where the cadence defines an interval between interactions associated with the operator action of the interaction profile that is based upon a predetermined number of encounters with an instance of an event defined by the pattern (para 69,  monitored parameters is speed, the system may log a sample of the truck speed at predetermined intervals, para 104, ime periods of inactivity can also be recorded as well as intervals between answers to given checklist items).
Regarding claim 9, Ziegler discloses the process of claim 1, wherein loading into memory, the cadence, comprises loading an operator-specific cadence, where the cadence defines an interval between interactions associated with the operator action of the interaction profile that is based upon a predetermined number of encounters with an instance of an event defined by the pattern, and a predetermined amount of time (para 105, predetermined action may be taken if it is determined that the checklist items were answered outside of the predetermined range of times, e.g., a predefined suitable time window, para 69, system may log a sample of the truck speed at predetermined intervals).
Regarding claim 10, Ziegler discloses the process of claim 1 further comprising displaying, via a user interface on a display of the industrial vehicle, information related to the operator action of the interaction profile by displaying training information that teaches the operator how to properly perform the operator action to define a correct response and an incorrect response (para 45, vehicle features and functions typically implemented on the display and corresponding controls, para 57, display  conventionally implemented device that provides vehicle operating status, maintenance messages, etc.).
Regarding claim 11, Ziegler discloses the process of claim 10 further comprising testing the operator's knowledge of the training information by displaying a question requiring an answer from the operator, where the operator's answer determines whether the operator has knowledge of the correct response (para 85, controller 50 provide an message at 124, such as by writing suitable message to display 41, para 109, checklist is displayed to accommodate preference of the operator).
Regarding claim 12, Ziegler discloses the process of claim 10 further comprising: outputting to the display, when an observation event is due, a training message that reinforces the training information (para 145, display and/or input output controls at the forklift truck 12B need the entirety of reference, or totality of a given reference, para 160, training profiles where system periodically display  time it takes operators to perform certain tasks, instructions, reminders, etc).
Regarding claim 13, Ziegler discloses the process of claim 10 further comprising: outputting to the display, when an observation event is due, a positive performance feedback message indicating that the performance response was satisfactory in view of the target response (para 161, operator's profile used to select an appropriate language for display of commands, operator messages, etc, para 162,  display can be reconfigured, control macros, performance characteristics and other parameters).
Regarding claim 14, Ziegler discloses the process of claim 1 further comprising: outputting to a display on the industrial vehicle, regardless of whether an observation event is due, a negative performance feedback message indicating that the performance response is unsatisfactory in view of the target response (para 80, If the validity checks are satisfied at 104, the user is added to a list of users, para 232, proactive measures, such as preparing a maintenance order and pre-ordering replacement parts necessary to return the asset back to satisfactory functioning condition).
Regarding claim 15, Ziegler discloses the process of claim 1 further comprising: increasing the cadence when the performance feedback in the profile history indicates a predetermined number of consecutive correct behaviors; and decreasing the cadence when the performance feedback in the profile history indicates an incorrect behavior (para 106, if the checklist has not been completed to satisfaction, then system disabled, para 160, system provide statistics or  other feedback on operator efficiency or improvements).
Regarding claim 16, Ziegler discloses a computer-implemented process for vehicle-initiated cadenced operator interaction (Fig.1), the process comprising: 
loading into memory (para 24, FIG. 15, processor and memory of a wireless communications interface controller), an interaction profile that is associated with an operator action that is implemented while operating an industrial vehicle (para 161, operator's profile  used to select appropriate language of commands, operator messages, etc., para 160, operators profiles where system periodically display time it takes operators to perform certain tasks, instructions, reminders, etc.), 
the interaction profile having a rule defining a measure of performance associated with the operator action, and a target response to the measure of performance (para 169, FIG. 12, "performance tuning" utilized as a way to rank authorized and licensed/certified operators, para 162, system reconfigured, seat height, seat angle, seat position, control macros, performance characteristics and other parameters); 
loading into memory, a cadence, where the cadence defines an interval between interactions associated with the operator action of the interaction profile (para 170, number of ranking systems provided to implement for performance tuning); 
performing ongoing monitoring by: monitoring information communicated across a vehicle network bus (para 171, operator performance/usage/capability information into a determination of performance ranking); 
defining a performance calculation based upon identifying data from the monitored information as satisfying the operator action (para 05, calculating a change of momentum of the vehicle; determining if the change of momentum); 
comparing the performance calculation to the target response; generating performance feedback based upon the comparison (para 06,  comparing the impulse signal of the materials handling vehicle to the impulse signal limit; and generating an impact signal, para 138,  calculated impulse value is compared to a customer selectable impulse limit value at block 320. If the calculated impulse value exceeds impulse value limit, an impact alarm is generated at block 322 and appropriate vehicle action is taken at block 324).
Ziegler specifically fails to disclose detecting, based upon the cadence, whether an observation event is due; and 
outputting the performance feedback when the observation event is due, otherwise suppressing the performance feedback.
In analogous art, Ehrman discloses detecting, based upon the cadence, whether an observation event is due (para 88, system communicate data may be determined by current operating conditions and/or predetermined rules and system parameters, para 192, At step 2310, information of the impact, including time, impact level, impact duration, impact profile, impact angle, stored as a dataset, para 237, system use  employing a timer based event for submitted requests); and 
outputting the performance feedback when the observation event is due, otherwise suppressing the performance feedback (para 194, system 115 trigger a notification and communicate business rule and trigger one or more events, such as preventing the operator, para 245,  At 2901 a trigger event  cause work request assignment engine 280).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of monitoring operation of a vehicle detects an application of force to the vehicle and a change of momentum of the vehicle is calculated disclosed by Ziegler to assign a task associated with the work request to the next available operator based on a variety of heuristic  as taught by Ehrman to include datasets used by a supervisor or operator who enters new data or edits existing data to download to the asset communicator(s) and forming data records based on events or based on receiving data from an operator interfacing with the asset communicator [Ehrman, paragraph 0082].
Regarding claim 17, Ziegler discloses the process of claim 16 further comprising presenting, before monitoring, an instruction on the operator action that requires operator feedback (para 160, system provide statistics and/or other feedback on operator improvements, para 173, vehicle to perform a predetermined action in response to receiving a command, para 192, device 38 provide feedback to indicate proper activities are being performed correctly).
Regarding claim 18, Ziegler discloses the process of claim 16 further comprising: modifying at least one operational parameter of the industrial vehicle to tune the industrial vehicle performance to the skill of the operator (para 141, signal limit can be fine tuned over extended operation of the vehicle including the impact sensing system).
Regarding claim 21, Ziegler discloses the process of claim 16, wherein: loading into memory, the cadence comprises: detecting by a processor on the industrial vehicle, an identity of the operator; and determining the cadence for the operator, based upon the interaction profile (para 161, operator's profile can be used to select an appropriate language for the display of commands, operator messages, etc, para 160, operators or trainees may also have training profiles where the system may periodically display the time it takes the operators to perform certain tasks, instructions, reminders, etc.).
Regarding claim 22, Ziegler discloses a computer-implemented process for providing performance feedback of an industrial vehicle (Fig.1), the process comprising: 
loading into memory (para 24, FIG. 15, processor and memory of a wireless communications interface controller), an interaction profile that is associated with an operational feature that is implemented while operating the industrial vehicle (para 161, operator's profile  used to select appropriate language of commands, operator messages, etc., para 160, operators profiles where system periodically display time it takes operators to perform certain tasks, instructions, reminders, etc.), the interaction profile having: 
a rule defining a measure of performance associated with the operational feature (para 169, FIG. 12, "performance tuning" utilized as a way to rank authorized and licensed/certified operators, para 162, system reconfigured, seat height, seat angle, seat position, control macros, performance characteristics and other parameters); and 
a target response to the measure of performance (para 169, FIG. 12, "performance tuning" utilized as a way to rank authorized and licensed/certified operators); and 
performing ongoing monitoring by: evaluating the rule by monitoring data communicated across the vehicle bus determined to be associated with the operational feature to define a performance calculation (para 171, operator performance/usage/capability information into a determination of performance ranking, para 138,  calculated impulse value is compared to a customer selectable impulse limit value at block 320. If the calculated impulse value exceeds impulse value limit, an impact alarm is generated at block 322 and appropriate vehicle action is taken at block 324).
Ziegler specifically fails to disclose outputting a performance feedback when an observation event is due based upon a cadence, wherein the performance feedback is generated based upon a comparison of the performance calculation to the target response; and 
suppressing the performance feedback when the observation event is not due based upon the cadence.
In analogous art, Ehrman discloses outputting a performance feedback when an observation event is due based upon a cadence, wherein the performance feedback is generated based upon a comparison of the performance calculation to the target response (para 88, system communicate data may be determined by current operating conditions and/or predetermined rules and system parameters, para 192, At step 2310, information of the impact, including time, impact level, impact duration, impact profile, impact angle, stored as a dataset); 
suppressing the performance feedback when the observation event is not due based upon the cadence (para 194, system 115 trigger a notification and communicate business rule and trigger one or more events, such as preventing the operator, para 245,  At 2901 a trigger event  cause work request assignment engine 280).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of monitoring operation of a vehicle detects an application of force to the vehicle and a change of momentum of the vehicle is calculated disclosed by Ziegler to assign a task associated with the work request to the next available operator based on a variety of heuristic  as taught by Ehrman to include datasets used by a supervisor or operator who enters new data or edits existing data to download to the asset communicator(s) and forming data records based on events or based on receiving data from an operator interfacing with the asset communicator [Ehrman, paragraph 0082].
Allowable Subject Matter
10.	Claims 4-6 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689